Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 02/17/2021. Applicant’s argument, filed on 02/17/2021 has been entered and carefully considered. Claims 30-41 and 43-56 are pending.

The 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, rejection is withdrawn based on the arguments/claim amendments submitted on 08/21/2020.

This is a 371 application filed on 02/26/2019 claiming priority to PCT/IL2017/050702 filed on 06/25/2017, which has PRO 62/380,425 filed on 08/28/2016.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 03/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued 02/17/2021 has been entered. 
	
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Examiner’s Note

Claims 30-35 refer to "An apparatus for image capturing”, Claims 36-41, 43-46 and 50-53 refer to "A system for image capturing”, Claims 47-49 refer to "A method for image capturing”, Claim 54 refers to “An apparatus for image capturing and image projecting”, Claim 55 refers to “An apparatus for image capturing and image projecting”, and, Claim 55 refers to “An apparatus for image capturing and image projecting”. Claims 30-35, 47-46 and 54-56 are similarly rejected in light of rejection of claims 36-41, 43-46 and 50-53, any obvious combination of the rejection of claims 36-41, 43-46 and 50-53, or the differences are obvious to the ordinary skill in the art. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Romanowski et al. (US 20180024341 A1), hereinafter Romanowski, in view of Lett et al. (US 20120224044 A1), hereinafter Lett, further in view of Krishnaswamy et al. (US 20130044185 A1), hereinafter Krishnaswamy.	

	Regarding claim 36, Ramonowski discloses a system for image capturing and image projecting comprising (Abstract): an optical microscope having at least one objective and at least one ocular, such that light from said at least one objective can arrive at said at least one ocular along an optical path (Fig. 1B, Fig. 3); an image capturing and image projecting unit positioned in said optical path between said at least one objective and said at least one ocular, wherein said image capturing and image projecting unit comprises (Fig. 2): a digital camera for capturing digital images (Fig. 3, element 103); a digital image projector for generating projected image light (Fig. 3, element 115); and a single beam splitter; a first filter between the digital image projector and the single beam splitter; and a second filter which polarizes light in a perpendicularly oriented direction relative to the first filter, wherein the second filter is located between the single beam splitter and digital camera; the single beam splitter for ([0006], filter remove light from the images, [0023]-[0024], [0039], [0035], LCD): -4-(a) splitting a first portion of light arriving from said at least one objective of said optical microscope and directing said first portion of said light arriving from said at least one objective of said optical microscope towards said digital camera (Fig. 3, element 303, 306, 348, 103); (b) transmitting a second portion of light arriving from said at least one objective of said optical microscope and directing said second portion of said light arriving from an objective of said optical microscope toward at least one ocular of said microscope (Fig. 3, element 303, 306, 309); and (c) combining a portion of said projected image light generated by said digital image projector with said second portion of light arriving from said at least one objective of said optical microscope such that the combination of said second portion of light arriving from said objective and said portion of said projected image light generated by said digital image projector is viewed through said at least one ocular of said microscope (Fig. 3, element 303, 115, Fig. 4A-C); a data processing unit for receiving and storing digital images captured by said digital camera, and generating digital images to be projected by said digital image projector (Fig. 3, element 103, 212, 115), wherein said single beam splitter is used for splitting said first portion of light arriving from said objective, transmitting said second portion of light arriving from said objective, and combining said portion of said projected image light generated by said digital image projector with said second portion of light generated by said digital image projector with said second portion of light arriving from said objective (Fig. 4C, element 406, [0044]-[0047], splitting VIS+NIR input, composite image in the ocular lens, transmitting VIS+NIR+GRN, it has extra 780 LED input). 
	Ramonowski discloses all the elements of claim 1 but Ramonowski does not appear to explicitly disclose in the cited section at least one human interface device such as a keyboard and a mouse, coupled to said data processing unit to enable entering data and commands by a user of said system for image capturing and image projecting; and at least one server, coupled to said data processing unit to enable accumulating images and data from said data processing unit.
	However, Lett from the same or similar endeavor teaches at least one human interface device such as a keyboard and a mouse, coupled to said data processing unit to enable entering data and commands by a user of said system for image capturing and image projecting; and at least one server, coupled to said data processing unit to enable accumulating images and data from said data processing unit (Fig. 1, [0009], instruction for images generated by the camera, [0063], server, [0064], [0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramonowski to incorporate the teachings of Lett to enhance image and display (Lett, [0035]). Similar reasoning of modification can be applied/extended to the other related claims.
	Ramonowski in view of Lett discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section a first polarization filter; a second polarizing filter.
	However, Krishnaswamy from the same or similar endeavor teaches a first polarization filter; a second polarizing filter ([0037]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramonowski in view of Lett to incorporate the teachings of Krishnaswamy to reduce projected intensity to help better imaging (Krishnaswamy, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
 
	Regarding claim 37, Ramonowski in view of Lett further in view of Krishnaswamy discloses the system for image capturing and image projecting of claim 36, further comprising at least one remote viewing station coupled to said data processing unit to enable remote viewing of images captured by said (Ramonowski, Fig. 1A, Lett, Fig. 1, [0150], it is obvious to the ordinary skill in the art).  

	Regarding claim 38, Ramonowski in view of Lett further in view of Krishnaswamy discloses the system for image capturing and image projecting of claim 36, further comprising a slide camera for capturing the information marked on the slide currently in front of said at least one objective (Ramonowski, Fig. 1A, Lett, Fig. 1, [0138], metadata, slide identifier, it is obvious to the ordinary skill in the art).  

	Regarding claim 39, Ramonowski in view of Lett further in view of Krishnaswamy discloses the system for image capturing and image projecting of claim 36, wherein said slide camera captures an image of the slide currently in front of said at least one objective (Ramonowski, Fig. 1A, Lett, Fig. 1, [0138], metadata, slide identifier, it is obvious to the ordinary skill in the art).  

Claims 40-41, 43-46 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Romanowski in view of Lett further in view of Krishnaswamy further in view of Barral (US 20180031817 A1).

	Regarding claim 40, Ramonowski in view of Lett discloses all the elements of claim 40 but they do not appear to explicitly disclose in the cited section the system for image capturing and image projecting of claim 36, further comprising a gaze follower integrated into said optical microscope, for enabling the system for image capturing and image projecting to follow and determine the place in the field of view that the user is attentive to, wherein the system for image capturing and image projecting automatically stores and labels the image captured by said digital camera if a place in a field of view that the user is attentive to remains stationary for a duration that is longer than a preset threshold duration.
	However, Barral from the same or similar endeavor teaches further comprising a gaze follower integrated into said optical microscope, for enabling the system for image capturing and image projecting  ([0020], a time user looking at a region, it is obvious to the ordinary skill in the art that a threshold duration is used as confidence check).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramonowski in view of Lett further in view of Krishnaswamy to incorporate the teachings of Barral to improve pathology data capture (Barral, [0012]). Similar reasoning of modification can be applied/extended to the other related claims.
  
	Regarding claim 41, Ramonowski in view of Lett further in view of Krishnaswamy further in view of Barral discloses thee system for image capturing and image projecting of claim 36, wherein said projected image generated by said digital image projector and viewed through said at least one ocular of said optical microscope comprises stored images captured by said digital camera and stored on said server, and wherein said projected image generated by said digital image projector and viewed through said at least one ocular of said microscope comprises alphanumerical markings (Ramonowski, Fig. 8-10, [0028], augmented image with markers or edited image, Lett, [0057], Barral, Fig. 1, it is obvious to the ordinary skill in the art and common sense).  

	Regarding claim 42, (Canceled).  

	Regarding claim 43, Ramonowski in view of Lett further in view of Krishnaswamy further in view of Barral discloses thee system for image capturing and image projecting of claim 36, further comprising: a plurality of objectives, each objective having different magnification, wherein only a selected objective of said plurality of objectives is in use each time; and an attachment for automatically identifying which objective of said plurality of objectives is currently in use and reporting a magnification of said selected objective which is currently in use to said data processing unit (Ramonowski, Fig. 1A, [0003], Lett, Fig. 1, Barral, Fig. 1, [0061], it is obvious to the ordinary skill in the art that imaging device would know the resolution or magnification of the objective, e.g., Olschewski, US 20040109169 A1, [0026], Sieckmann et al., US 20070066967 A1, [0086], to help image analysis, Sieckmann, Abstract).  

	Regarding claim 44, Ramonowski in view of Lett further in view of Krishnaswamy further in view of Barral discloses thee system for image capturing and image projecting of claim 43, wherein said digital image projector projects calibrated scale to be viewed with the optical image of the object in front of said selected objective currently in use, and wherein said calibrated scale is based on the magnification of said selected objective which is currently in use and which was reported to said data processing unit by said attachment for automatically identifying which objective of said plurality of objectives is currently in use (Ramonowski, [0053], Lett, Fig. 18, Barral, [0014], magnification settings can be recorded by the digital camera, [0017], [0037], scale bar, it is obvious to the ordinary skill in the art, e.g., Tsujimoto et al., US 20140015954 A1, Fig.10A-C, [0028], Beira, US 20170245954 A1, [0005]).  

	Regarding claim 45, Ramonowski in view of Lett further in view of Krishnaswamy further in view of Barral discloses thee system for image capturing and image projecting of claim 43, further comprising: at least one human interface device such as a keyboard and a mouse, coupled to said data processing unit to enable entering data and commands by the user of the system for image capturing and image projecting, wherein the user of said system for image capturing and image projecting is able to use said mouse to project markers onto the image seen via said at least one ocular in order to perform calibrated size measurement between two locations on the optical image viewed via said at least one ocular, and wherein said calibrated measurement is based on the magnification of said selected objective which is currently in use and which was reported to said data processing unit by said attachment for automatically identifying which one of said plurality of objectives is currently in use (Ramonowski, Fig. 1A, [0003], Lett, Fig. 1, Barral, Fig. 1, [0061], it is obvious to the ordinary skill in the art that imaging device would know the resolution or magnification of the objective and common sense, e.g., Olschewski, US 20040109169 A1, [0026], Sieckmann et al., US 20070066967 A1, [0086], to help image analysis, Sieckmann, Abstract).

Regarding claim 50, Ramonowski in view of Lett further in view of Krishnaswamy further in view of Barral discloses thee system for image capturing and image projecting of claim 36, wherein the system for image capturing and image projecting automatically stores and labels the image captured by said digital camera based on criteria acquired by the system ((Ramonowski, [0026], Barral, [0013], recording of what the pathologist sees, it is obvious to the ordinary skill in the art).  

	Regarding claim 51, Ramonowski in view of Lett further in view of Krishnaswamy further in view of Barral discloses thee system for image capturing and image projecting of claim 38, wherein said slide camera is used for: a) providing slide label identification, or slide label image capture; b) providing slide position, or providing image of a viewed region of interest, or providing a location on the slide of the viewed region of interest; and c) providing objective magnification determination (Lett, [0134], [0057], [0061], [0135], Barral, [0019], it is obvious to the ordinary skill in the art).  

	Regarding claim 52, Ramonowski in view of Lett further in view of Krishnaswamy further in view of Barral discloses thee system for image capturing and image projecting of claim 37, wherein said remote viewing station is connected to the system for image capturing and image projecting via a communication channel allowing both high resolution images and high frame rate video transmission modes, wherein switching between the modes is performed automatically based on the detection of slide motion, in which case a high frame rate mode is used, and wherein if a static image is detected, the mode automatically switches to high resolution (Lett, [0150], it is obvious to the ordinary skill in the art).

Regarding claim 30-35, 47-49 and 53-56, See Examiner’s Note. Regarding claim 31, Ramonowski, Fig. 1A-B; Regarding claim 32, Ramonowski Fig. 3, it is obvious to the ordinary skill in the art in view of Shioda et al., US 6,081,371, Fig. 1-4, Column 10, line 33-43; Regarding claim 33, it’s design choice, e.g., Knebel US 20010021063 A1, [0010], Ulrich et al., US 20070097496 A1, [0016], Popescu et al., US 20060291712 A1, [0016], Claim 27; Regarding claim 34, it is obvious to the ordinary skill in the art and common sense; Regarding claim 35, Shioda, Fig. 1, element 8, Column 5, line 39-44, Column 9, line 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487